Case 1:18-cv-07449-CBA-RLM Document 14 Filed 09/09/20 Page 1 of 2 PageID #: 108




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------x
 MALKA KUMER, et al.,

                                             Plaintiffs,             MEMORANDUM
                                                                     AND ORDER
                  -against-
                                                                     18-CV-7449 (CBA)
 HEZBOLLAH,

                                              Defendant.
 ---------------------------------------------------------------x

 ROANNE L. MANN, UNITED STATES MAGISTRATE JUDGE:

         Currently pending before this Court, on a referral from the Honorable Carol Bagley

 Amon, is a letter-request filed by Martin G. Kirton, Esq., appointed criminal counsel for

 Alexei Saab (“Saab”), for appointment of counsel for Saab in this civil action. See Order

 (Sept. 9, 2020); Letter dated 8/28/20 to Judge Carol Bagley Amon from Martin G. Kirton,

 Esq. (filed on Sept. 9, 2020) (“8/28/20 Ltr.”), Electronic Case Filing Docket Entry (“DE”)

 #13. Saab was recently served with the summons and complaint, as a purported agent of

 defendant Hezbollah (“Hezbollah” or “defendant”), pursuant to Rule 4(h)(1) of the Federal

 Rules of Civil Procedure. See Status Report (July 27, 2020), DE #12; 8/28/20 Ltr. at 1. Mr.

 Kirton explains that he filed the instant application because “[i]t is unclear whether Mr. Saab is

 a party to this action or required to answer the summons and complaint.” See 8/28/20 Ltr. at

 1.

         As noted above, Saab was served with process only in his capacity as an agent of

 Hezbollah, a defendant in this action. Accordingly, at this juncture, Saab’s lack of legal

 representation in this civil case will not cause him any prejudice. Even if Saab were a party in
Case 1:18-cv-07449-CBA-RLM Document 14 Filed 09/09/20 Page 2 of 2 PageID #: 109




 this action, civil litigants, unlike criminal defendants, do not enjoy a Sixth Amendment right to

 representation, see In re Martin-Trigona, 737 F.2d 1254, 1260 (2d Cir. 1984), and the Court

 cannot compel an attorney to take a civil case without a fee, Mallard v. United States District

 Court, 490 U.S. 296 (1989).

                                          CONCLUSION

          For the foregoing reasons, the application for appointment of counsel is denied.

             SO ORDERED.

 Dated:      Brooklyn, New York
             September 9, 2020


                                         /s/   Roanne L. Mann
                                       ROANNE L. MANN
                                       UNITED STATES MAGISTRATE JUDGE




                                                 2
